Title: To George Washington from Robert Townsend Hooe and David Ross, 31 October 1793
From: Hooe, Robert Townsend,Ross, David
To: Washington, George


          
            Sir
            George Town 31st Octr 1793.
          
          We have according to your appointment at the instance
            of the Commissioners of the City of Washington examined their Accounts, and find
            themselves charged to the State of Virginia £30.000. the State of Maryland £27.000 and
            for Lots and other articles sold £6.005.14.9. Amounting to the Sum of £63.005.14.9. And
            we find vouchers of Expenditure, up to the 30th Instant, to the Amount of £50.502.9.9.¼
            including the purchase of the Quarry of White Stone, leaving a Balance in Mr William
            Deakins’s hands their Treasurer £12.500.4.11.¾, of whic⟨h⟩ £6.743.12.10.½ is Cash in
            hand, the Balance consists of an Order in his favor on the State of
            Virginia not yet received. It may not be improper to add that besides this balance there
            is £15.000 of the Donation of the State of Virginia not yet drawn for. And the Commissioners have already sold Lots to the Amount of
            £89.568.9.8.¼ payable by installments and including a contract, with one of the
            purchasers to build Annually Ten Houses for seven years, each House to cover at leas⟨t⟩
            1200 square Feet of Ground. We have the Honor to be Sir
            with the greatest Respect Yr Most Obt Servts
          
            R. T. Hooe
            David Ross
          
        